Duckworth, Chief Justice.
The exception is to a judgment in a habeas corpus case remanding the prisoner to the officer of the law after a trial and presentation of evidence. There is no approved brief of evidence embodied in the bill of exceptions, nor as a separate document in the record. This utter *206failure to present a brief of the evidence requires an affirmance since no exception therein can be ruled on without recourse to the evidence. Attaway v. Duncan, 206 Ga. 230 (56 SE2d 269).
Submitted September 11, 1961 —
Decided September 12, 1961.
William B. Harrell, for plaintiff in error.
Eugene Cook, Attorney-General, Earl L. Hickman, Assistant Attorney-General, B. Daniel Dubberly, Jr., Deputy Assistant Attorney-General, contra.

Judgment affirmed.


All the Justices concur.